Citation Nr: 0804697	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 until January 
1946.  This matter was previously before the Board of 
Veterans' Appeals (BVA or Board) in January 2007 and was 
reopened based on the submission of new and material evidence 
and remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama for additional 
development.  Prior to the Remand, this matter was before the 
BVA on appeal from a November 2004 rating decision for 
osteoarthritis of the right knee.  

The veteran also requested a hearing before a member of the 
Board, which was scheduled for December 2006.  The record 
indicates that the veteran failed to appear for his hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  


FINDING OF FACT

The veteran's right knee osteoarthritis was not incurred in 
or aggravated by active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
right knee osteoarthritis have not been met. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing the 
rating criteria and effective date provisions were not 
provided until March 2006, after the initial adjudication of 
the claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March and April of 2004 that fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

When, through no fault of the veteran, records under the 
control of the Government are unavailable, VA's duty then 
requires that VA advise the veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon 
v. Derwinski, 3 Vet.App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  VA advised the veteran of the 
opportunity to support his claim with alternate forms of 
evidence, in the April 2004 notice letter.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted numerous 
statements.  The appellant was afforded a VA medical 
examination in May 2007, and that report was reviewed and 
updated in July 2007 by the original examiner.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Applicable Law

The veteran essentially contends that his right knee disorder 
was caused by service.  He, specifically, states that he 
injured the knee in service.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Merits of the Claim

The veteran has essentially claimed, as indicated in his May 
2004 VA For 21-4138, that while in service he served in a 
cavalry position, which required him to jump off of horses 
and mount guns, he injured his knee.  

The only medical records regarding service are surgeon 
general records indicating treatment for gonococcal 
urethritis or cervicitis, acute.  His WD AGO Form 53-55 
indicated that his military occupational specialty was a 
longshoreman.  There is no record of his claimed in-service 
injury.  In a May 2004 VA Form 21-4138, the veteran 
essentially indicated that he did not have any alternative 
forms of evidence to support his claim of an in-service knee 
injury.  

A private medical record from the veteran's private 
physician, Dr. C.A.S. indicated that he was treated for 
several months in 1973 for varicose veins and stasis 
dermatitis of the left leg.  Another private medical record 
from December 1979, from his private physician, Dr. P., 
indicated that the veteran had complained of pain in both 
knees over many years.  Dr. P. found swelling and crepitation 
of both knees, but especially of the right knee.  The 
prognosis regarding his knees was poor.  

A VA examination was provided to the veteran in January 1980.  
The veteran reported that his knees, shoulders, chest, and 
the back of his legs had pain.  Examination of the lower 
extremities found deep tendon reflexes that were equal and 
normal.  Knee and ankle jerks were normal and equal 
bilaterally.  Dorsal pedal pulses were normal.  The knees 
flexed to 140 degrees and extended to 0 degrees, with no 
abnormal mobility.  A complaint was made of discomfort and 
tenderness with left knee full extension or flexion and some 
crepitation occurred.  The veteran was diagnosed with 
cicatrices, post operative, left lower extremity, for long 
and short saphenous vein stripping, well healed; varicose 
veins were not found; and the veteran had osteoarthritis of 
the right knee.

A July 1983 letter from the veteran's private physician, Dr. 
J.E.N., reported that the veteran complained of a right knee 
problem which had an onset of approximately 40 years ago.  
The veteran reported that he hurt his right knee in World War 
II and that it had become progressively worse over the last 
few years.  X-rays found degenerative arthritis with probable 
loose bodies.  He was diagnosed with a probable torn lateral 
meniscus, rule out loose bodies, right knee, and degenerative 
arthritis, right knee.

A February 1985 letter from Dr. J.E.N. reported that the 
veteran found his knees to have worsened.  Dr. J.E.N. found 
him to have marked crepitation in his knee and some swelling.  
Right knee X-rays showed joint space narrowing with spurring, 
degenerative arthritis, and questionable loose body in the 
posterior aspect of the knee.  He was diagnosed with 
degenerative arthritis of the knees, with the right knee 
being more severe.  

VA outpatient treatment records indicate that the veteran has 
been treated for several years for knee pain.  One March 2000 
record noted that he had swelling of the right knee and 
crepitance.  He was diagnosed with osteoarthritis of the 
right knee, and was noted to have retired in 1980 due to knee 
pain.  

Another VA examination was provided to the veteran in May 
2007, which included a review of the claims file.  The 
veteran reported having to jump from horses, which caused 
knee pain, and that he had problems hiking secondary to knee 
pain during service.  X-rays showed marked hypertrophy at the 
femorotibial and patellofemoral joint space.  The 
patellofemoral joint space appeared narrowed and the 
femorotibial joint appeared fairly well preserved.  No acute 
fracture or deformity suggested an old injury.  There were no 
destructive lesions or evidence of AVN.  Tiny suprapatellar 
effusion and vascular calcifications were present 
posteriorly. Degenerative joint disease of the right knee was 
diagnosed.  

The examiner found it impossible to not resort to conjecture 
and speculation with only one page of the veteran's service 
medical records available for review.  The examiner also 
found it impossible to either rule in or rule out the claim, 
and further noted that to provide the veteran with the 
benefit of the doubt, it was as likely as not that the severe 
degenerative joint disease was the result of a remote injury 
in service as described by the veteran.  

The May 2007 VA examiner clarified his medical report in July 
2007.  He stated that due to the veteran's report of an in-
service knee injury and the lack of service medical records 
to support his claim, it would be speculative for the 
examiner to opine that the veteran's present knee disorder is 
or is not the direct and proximate result of the claimed 
injury in service.  As such, the examiner was unable to rule 
in or rule out his claim.  The examiner thus opined that it 
was as likely as not that the severe, right knee, 
degenerative arthritis was the result of the in-service 
injury described by the veteran.

In the instant case, the evidence shows that the veteran was 
diagnosed as having arthritis of the right knee several years 
following his discharge from service.  Thus, presumptive 
service connection is not warranted under 38 C.F.R. §§ 3.307, 
3.309.  Additionally, there is no corroborating evidence that 
the veteran sustained an injury to his knee in service.  Even 
assuming that he did incur a right knee injury in service, 
the Board finds that there is no probative medical evidence 
showing that his current right knee disability is related to 
a knee injury in service.  The Board notes that the VA 
examiner in 2007 stated that he could not rule out or rule in 
whether the veteran's current right knee disorder is related 
to service without resorting to conjecture or speculation.  
He gave reasons and basis for his conclusion that he would 
have to resort to speculation in addressing whether the 
veteran's current right knee disability is related to the 
claimed service injury.  In this regard, he noted that the 
lack of medical evidence in service.  The Board also observes 
that the examiner reviewed the entire claims file, which 
failed to demonstrate any complaints related to the right 
knee for over 20 plus years after service.  Although the VA 
examiner concluded in 2007 that in order to give the veteran 
the benefit of the doubt, that it was as likely as not that 
the severe degenerative joint disease of the right knee is 
the result of remote injury in the service, the Board notes 
that this statement lacks probative value when taken in 
context with the examiner's opinions as a whole.  In this 
regard, the examiner made it quite clear on two separate 
occasions in 2007 that it would be speculative to opine that 
the veteran's right knee disability is or is not the direct 
and proximate result of the claimed injury in service.  The 
plain reading of the examiner's 2007 opinions are clearly too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 
Vet. App. 185 (1999).  

The only other evidence provided as to the veteran's claim is 
his belief that his right knee disorder developed due to his 
claimed in-service injury.  Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if it can be attributed to his service is 
a medical question, requiring a medical expert.  The veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence and is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  38 C.F.R. § 3.159.  

Although the veteran clearly has arthritis of the right knee, 
there is no competent probative medical evidence that his 
current right knee disability is related to service.  
Therefore, the preponderance evidence of record is against 
the claim and the benefit of the doubt rule does not apply. 
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's 
claim for service connection for his right knee 
osteoarthritis is denied. 


ORDER

Service connection for right knee osteoarthritis is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


